Title: To George Washington from George Clinton, 7 June 1779
From: Clinton, George
To: Washington, George


        
          Sir,
          Camp Highlands [N.Y.] June 7th 1779
        
        It is with infinite Regret I inform your Excellency, that in Consequence of some Violent outrages lately committed in County of Cumberland and which the Resolutions of Congress (Copies of which I do

myself the Honor to transmit) do not in my opinion tend to remedy the Duty I owe to the State will soon constrain me to quit the Field, in Order to convene the Legislature, and to make the necessary Arrangements for vindicating the Authority of this Government—I had flatter’d myself that in Consequence of my Representation, that Ethan Allen, having the Rank of a Colonel under Congress, had with his Associates seized and imprison’d the principal civil and military Officers of this State in the County of Cumberland the Justice and Wisdom of Congress would have adopted such Measures as might have prevented this State from the cruel Necessity they will too probably be reduced to in a short Time of opposing Force, to Force—Your Excellency who knows my Inclinations and Conduct, the Zeal and Exertions of this State in the Common Cause, and their long and patient Forbearance under the Usurpation of its revolted Citizens, will judge with what Anxiety we look forward to the cruel Dilemma to which, by the great Principle of Self Preservation, we may shortly be reduced: And this Anxiety is rendered doubly painful, by the Reflection, that the general Interest of America must necessarily be affected by applying the Resources for maintaining the Authority of this State, which have been so amply and liberally afforded by them, since the Commencement of the war, in Support of the Common Cause—It is become my Duty however to provide in Time for such Operations, as the Legislature may think proper to adopt in Consequence of the Resolutions of Congress, which I have Reason to imagine will be considered, as by no means satisfactory. I have therefore to request that your Excellency will be pleased to give the necessary Directions for returning within the State the six Brass six Pounders together with their apparatus which the State lent for the Use of the Army in 1776—or that, in Case of Loss, you will order them to be replaced as soon as possible—In Order that Timely Measures may be adopted for supplying a sufficient Quantity of Provisions for the Army I think it incumbent upon me to inform your Excellency that the Magazine of Flour, which the Legislature have authorized me to collect may probably be wanted for Operations, which may be deemed necessary to support the Authority of the State and that it is not unlikely I shall not only be prevented from filling up the Continental Battalions by the Drafts from the Militia already made but that, by the Attention to the civil, or military Duties I owe particularly to the State in this critical Conjuncture I may not be able to carry into Execution the Measure I suggested to your Excellency, and which you thought proper to approve of, for favoring the Operations on the Western Frontiers: however as I am particularly anxious for the Success of the Enterprize in that Quarter, it is my Determination to abide by my former

Intentions, unless restrained by superior Considerations, and to continue to give to your Excellency every Aid in my Power, under the present Circumstances of the State, for opposing the Common Enemy.
      